Order entered May 6, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00473-CR
                                    No. 05-18-00474-CR

                         RICKEY LECARDO MCGEE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                    Trial Court Cause Nos. F16-34511-H; F16-34499-H

                                         ORDER
       Before the Court is appellant’s May 3, 2019 pro se motion for change of venue.

Appellant is represented by appointed counsel. A criminal defendant is not entitled to hybrid

representation.   See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007).

Appellant’s motion for change of venue is DENIED.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE